Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 07/13/2021 does not comply with the requirements of 37 CFR 1.121(c) because Claim 3 is missing a status identifier and claim 17 is incorrectly identified as "Original" instead of "Currently Amended."  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Specification
Applicant’s amendments to the claims have overcome the previously cited objection to the specification and thus the objection is withdrawn
Claim Objections
Claim 17 objected to because of the following informalities:  
In line 3 of claim 17, “about 20 to about 60%” should read “about 20% to about 60%” to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 6013159 A) in view of Ohmi (US 20090263566 A1).
Regarding claim 1, Adams (US 6013159 A) teaches a method comprising igniting a plasma in a magnetron PVD reactor, sputter depositing a material (film) on a substrate (claim 10), trapping particles by using an argon pulse at higher pressure than the plasma/deposition (increasing pressure to a particle purge pressure) (col 5 line 43-57) to sweep away the particles to a trap area  (col 5 line 58-61; Fig. 1 – 36), and extinguishing the plasma (col 5 line 51-53, 62-66). Adams fails to explicitly teach the particulate purge pressure is greater than or equal to 50 mtorr. However, Ohmi (US 20090263566 A1) teaches a method of performing physical vapor deposition at a reduced pressure and then an inert purge gas is flowed in to increase the pressure and form a viscous flow region, while the film is not being formed (para 0016, 0017), and the purge gas pressure of the viscous flow region is set to be 1 torr or higher (greater than or equal to 50 mtorr) (para 0020). Ohmi teaches a similar process to Adams in which pressure in increased to reduce contamination on the substrate (Ohmi para 0018); therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the deposition and purge pressures of Ohmi in the Adams process.
Regarding claim 3, Adams teaches an argon pulse to reduce contamination (col 5 line 43-57) but fails to explicitly teach the use of krypton. However, Ohmi teaches the inert gas used for a purge to reduce the contamination on the film can be krypton or argon (para 0016, 0018). Therefore, krypton and argon are recognized as equivalents by Ohmi and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the argon pulse of Adams with a krypton pulse because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Regarding claim 4, Adams in view of Ohmi fails to explicitly teach the flow rate of krypton is 200 to 3000 sccm. However, Ohmi teaches controlling the flow rate of gas to influence the pressure and change operation from the molecular flow region to the viscous flow region (para 0052-0056). Therefore, Ohmi recognizes that the flow rate of krypton is a result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of gas flow rate by routine optimization, which may result in a flow rate between 200 and 3000 sccm. See MPEP 2144.05(II). 
Regarding claim 13, Adams fails to explicitly teach that the particulates in the plasma agglomerate to form larger particle sizes. However, Adams teaches increasing the pressure (col 5 line 43-57) as described in the claim 1 rejection. Additionally, Ohmi teaches increasing the pressure from about 1 mtorr to 1 torr (1000 mtorr) (para 0015, 0020). Ohmi teaches a similar process to Adams in which pressure in increased to reduce contamination on the substrate (Ohmi para 0018); therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the deposition and purge pressures of Ohmi in the Adams process. The agglomeration of particulates is caused by the increase of the pressure from a first pressure (e.g. below 10 mtorr) to a particulate purge pressure (e.g. above 100 mtorr) according to the specification (para 0069, 0072-0073). Because the process of Adams in view of Ohmi teaches the increase in pressure from 1 mtorr to 1000 mtorr, it is inherent that at least some of the particulates in the plasma would agglomerate to form larger particle sizes. See MPEP 2112.
Regarding claim 14, Adams teaches that particles are trapped in the trap area, thus reducing the number of particles that fall on the wafer, by using an argon pulse (increasing to particulate 
Regarding claim 15, Adams (US 6013159 A) teaches a method comprising supporting (positioning) a substrate on a pedestal (col 4 line 11-13, claim 10) and igniting (generating) a (deposition) plasma in a magnetron PVD reactor, which inherently creates particulates in the plasma, sputter depositing a material (film) on a substrate (claim 10), trapping particles by using an argon pulse at higher pressure than the plasma/deposition (increasing pressure to a particle purge pressure)  (col 5 line 43-57) to sweep away the particles to a trap area (move the particulates to an outer portion of the physical vapor deposition chamber)  (col 5 line 58-61; Fig. 1 – 36). Adams fails to explicitly teach that the particulate purge pressure is greater than or equal to 70 mtorr. However, Ohmi (US 20090263566 A1) teaches a method of performing deposition at a reduced pressure and then an inert purge gas is flowed in to increase the pressure and form a viscous flow region, while the film is not being formed (0016, 0017), and the purge gas pressure of the viscous flow region is set to be 1 torr (greater than or equal to 70 mtorr). Ohmi teaches a similar process to Adams in which pressure in increased to reduce contamination on the substrate (Ohmi para 0018); therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the deposition and purge pressures of Ohmi in the Adams process.
Adams fails to explicitly teach that the particulates in the plasma are agglomerated. However, Ohmi teaches increasing the pressure from about 1 mtorr to 1 torr (1000 mtorr) (para 0015, 0020). The agglomeration of particulates is caused by the increase of the pressure from a first pressure (e.g. below 10 mtorr) to a particulate purge pressure (e.g. above 100 mtorr) according to the specification (para 0069, 0072-0073). Because the process of Adams in view of Ohmi .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 6013159 A) in view of Ohmi (US 20090263566 A1) and Sugawara (US 20050227500 A1).
Regarding claim 4, Adams in view of Ohmi fails to explicitly teach the flow rate of krypton is 200 to 3000 sccm. However, Sugawara (US 20050227500 A1) teaches the flow rate of rare gas, such as krypton, is between 500 and 3000 sccm (para 0059) in a plasma deposition process. Because Sugawara teaches that such deposition methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the krypton flow rate of Sugawara in the process of Adams in view of Ohmi with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 6013159 A) in view of Ohmi (US 20090263566 A1). Okamura (US 5510011 A) is used as evidence of inherency.
Regarding claim 5, Ohmi teaches the prevention of organic contamination (para 0011) but fails to explicitly teach a layer of krypton forming on the film. However, Okamura (US 5510011 A) teaches that carbon (organic materials) in addition to sputtering gas (krypton) would contaminate the film in a bias sputtering method (col 2 line 58-65). Adams teaches a bias .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 6013159 A) in view of Ohmi (US 20090263566 A1), as applied to claim 5 above, and further in view of Uwazumi (US 20030113588 A1).
Regarding claim 6, Adams teaches that a single small particle, which are typically less than 5 angstroms in diameter, falling on a wafer can cause part failure or decreasing performance (col 2 line 27-41) but fails to explicitly teach the contaminant (krypton) film is less than or equal to  10 angstroms. However, Uwazumi (US 20030113588 A1) teaches reducing the argon remaining in a deposited layer to less than 1000 ppm, or another predetermined level of atoms, by mixing the light sputtering gas, argon, with a heavier sputtering gas, such as krypton or xenon (para 0009, claim 6). The process can also be applied to krypton as the primary deposition gas with xenon as the other inert gas (para 0021). Because Adams teaches the need to reduce contamination as much as possible, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add an inert gas that is heavier than krypton, such as xenon, in order to reduce the amount of krypton deposited on the film, as much as possible. Furthermore, Adams recognizes contamination as a result effective variable and therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the minimum amount of contamination (krypton) achievable by routine optimization, which may result in a Kr thickness of less than 10 angstroms. See MPEP 2144.05(II).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 6013159 A) in view of Ohmi (US 20090263566 A1), as applied to claim 1 above, and further in view of Lantsman (US 5573597 A).
Regarding claim 7, Adams teaches biasing the pedestal during deposition to control the plasma (col 4 line 10-13) but fails to explicitly teach biasing the pedestal at the particulate purge pressure. Lantsman (US 5573597 A) teaches biasing the substrate so that contaminants, which are generally charged from the plasma, are repelled from the substrate as the plasma is extinguished (Abstract, col 2 line 40-51). Adams teaches preventing particles from falling on the wafer after extinguishing the plasma (col 6 line 9-21), which occurs before or during the argon pulse (particulate purge pressure) (col 5 line 43-57, col 6 line 3-8), so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the bias on the substrate, as described by Lantsman, at the particulate purge pressure in the Adams process in order to further reduce contamination from charged contaminants once the plasma is extinguished.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 6013159 A) in view of Ohmi (US 20090263566 A1), as applied to claim 1 above, and further in view of Futamoto (US 20010009730 A1).
Regarding claim 8, Adams fails to explicitly teach that the film comprises carbon and that the chamber comprises a carbon target. However, Futamoto (US 20010009730 A1) teaches the use of a carbon target to deposit a protective film by DC magnetron sputtering (para 0063). Because Futamoto teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a carbon sputtering target to deposit a carbon film in the Adams process with a reasonable . 

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 6013159 A) in view of Ohmi (US 20090263566 A1), as applied to claim 1 above, and further in view of Chua (US 20070212895 A1).
Regarding claim 9, Adams fails to explicitly teach a pulsed plasma. However, Chua (US 20070212895 A1) teaches supplying RF power to a coil, which generates plasma for sputtering (para 0072; Fig. 4A – 509), at a duty cycle (para 0049), thus indicating that the plasma is pulsed. Because Chua teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the pulsed plasma of Chua in the Adams process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 10, Chua teaches the plasma is formed by the coil at a frequency of 13.56 MHz (para 0049).
Regarding claim 11, Chua teaches the duty cycle can be varied between 1 and 50% (para 0089, claim 41), but fails to explicitly teach a duty cycle in the range of about 20% to 60%. However, 
Regarding claim 12, Chua teaches the duty cycle can be varied between 1 and 50% (para 0089, claim 41), but fails to explicitly teach a duty cycle of 40%. However, one would have expected the use of any value within the Chua range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 1 to 50%, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.

Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 6013159 A) in view of Ohmi (US 20090263566 A1), as applied to claim 1 above, and further in view of Edmond (US 20030025121 A1).
Regarding claim 9, Adams fails to explicitly teach a pulsed plasma. However, Edmond (US 20030025121 A1) teaches creating an ionized plasma from a pulsed DC voltage (para 0048). Because Edmond teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the DC pulsed plasma of Edmond in the Adams process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their 
Regarding claim 12, Edmond teaches the pulsed plasma has a duty cycle of about 40% (para 0048).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 6013159 A) in view of Ohmi (US 20090263566 A1), as applied to claim 15, and further in view of Chua (US 20070212895 A1) and Sugawara (US 20050227500 A1).	
Regarding claim 17, Ohmi teaches the inert gas used for a purge to reduce the contamination on the film can be krypton or argon (para 0016, 0018). Therefore, krypton and argon are recognized as equivalents by Ohmi and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the argon pulse of Adams with a krypton pulse because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Adams in view of Ohmi fails to explicitly teach the plasma is generated at a frequency of about 13.56 MHz, a duty cycle in the range of about 20% to about 60% and a krypton flow rate of about 200 to about 3000 sccm. However, Chua (US 20070212895 A1) teaches supplying RF power to a coil, which generates a pulsed plasma for sputtering (para 0072; Fig. 4A – 509) at a frequency of 13.56 MHz (para 0049) and teaches the duty cycle can be varied between 1 and 50% (para 0089, claim 41). Because Chua teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the pulsed plasma of Chua in the Adams process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in 
Furthermore, Sugawara (US 20050227500 A1) teaches the flow rate of rare gas, such as krypton, is between 500 and 3000 sccm (para 0059) in a plasma deposition process. Because Sugawara teaches that such deposition methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the krypton flow rate of Sugawara in the process of Adams in view of Ohmi with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 6013159 A) in view of Ohmi (US 20090263566 A1), as applied to claim 15, and further in view of Lantsman (US 5573597 A).
Regarding claim 18, Adams teaches biasing the pedestal during deposition to control the plasma (col 4 line 10-13) but fails to explicitly teach biasing the pedestal at the particulate purge pressure. Lantsman (US 5573597 A) teaches biasing the substrate so that contaminants, which are generally charged from the plasma, are repelled from the substrate as the plasma is extinguished (Abstract, col 2 line 40-51). Adams teaches preventing particles from falling on the wafer after extinguishing the plasma (col 6 line 9-21), so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the bias on the substrate, as described by Lantsman, in the Adams process in order to further reduce contamination from charged contaminants once the plasma is extinguished.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 6013159 A) in view of Ohmi (US 20090263566 A1), as applied to claim 15, and further in view of Futamoto (US 20010009730 A1).
Regarding claim 19, Adams fails to explicitly teach that the film comprises carbon and that the chamber comprises a carbon target. However, Futamoto (US 20010009730 A1) teaches the use of a carbon target to deposit a protective film by DC magnetron sputtering (para 0063). Because Futamoto teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a carbon sputtering target to deposit a carbon film in the Adams process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 6013159 A) in view of Futamoto (US 20010009730 A1) and Ohmi (US 20090263566 A1).
Regarding claim 20, Adams (US 6013159 A) teaches a method comprising supporting (positioning) a substrate on a pedestal (col 4 line 11-13, claim 10) and igniting (generating) a (deposition) plasma in a magnetron PVD reactor, sputter depositing a material (film) on a substrate (claim 10), which inherently creates particulates in the plasma, trapping particles (decreasing particulates falling on the substrate surface) by using an argon pulse at higher pressure than the plasma/deposition (increasing pressure to a particle purge pressure)  (col 5 line 43-57) to sweep away the particles to a trap area (move the particulates to an outer portion of the physical vapor deposition chamber)  (col 5 line 58-61; Fig. 1 – 36). Adams fails to explicitly teach a PVD chamber comprises a carbon target, a flow of krypton, a deposition pressure less than or equal to 40 mtorr, a particulate purge pressure greater than or equal to 70 mtorr, and the agglomeration of particles in the plasma. 
Futamoto (US 20010009730 A1) teaches the use of a carbon target to deposit a protective film by DC magnetron sputtering (para 0063). Because Futamoto teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a carbon sputtering target to deposit a carbon film in the Adams process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Ohmi (US 20090263566 A1) teaches a method of performing deposition at a reduced pressure lower than 1 mtorr (less than or equal to 40 mtorr) (para 0015) and then an inert purge gas is flowed in to increase the pressure and form a viscous flow region, while the film is not being formed (para 0016, 0017), and the purge gas pressure of the viscous flow region is set to be 1 torr or higher (greater than or equal to 70 mtorr) (para 0020). Ohmi teaches a similar process to Adams in which pressure in increased to reduce contamination on the substrate (Ohmi para 0018); therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the deposition and purge pressures of Ohmi in the Adams process.
Ohmi also teaches the inert gas used for a purge to reduce the contamination on the film can be krypton or argon (para 0016, 0018). Therefore, krypton and argon are recognized as equivalents by Ohmi and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the argon pulse of Adams with a krypton pulse because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
The agglomeration of particulates is caused by the increase of the pressure from a first pressure (e.g. below 10 mtorr) to a particulate purge pressure (e.g. above 100 mtorr) according to the specification (para 0069, 0072-0073). Because the process of Adams in view of Ohmi teaches the increase in pressure from 1 mtorr to 1000 mtorr, it is inherent that at least some of the particulates in the plasma would agglomerate to form larger particle sizes. See MPEP 2112. 

Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Adams and Ohmi both teach a physical vapor deposition process, wherein pressure is increased after deposition to reduce contamination. Though Ohmi describes an evaporation system, as opposed to the magnetron sputtering system of Adams, both references intend to reduce molecular contaminants on a semiconductor wafer in a vacuum thin film deposition chamber after deposition of the film. Adams does not explicitly teach a deposition pressure and pulse pressure; however, Adams must inherently have two different pressures, wherein the higher pulse pressure is large enough to sweep particles away from the substrate. Regarding the deposition pressure (claim 20), because both references use a vacuum deposition chamber for physical vapor deposition, similar pressure ranges would be used for operation of both systems. Furthermore, regarding the purge pressure, both Adams and Ohmi perform a similar pressure increase to sweep contaminants away; therefore, one skilled in the art would be motivated to use a pressure in the viscous flow regime as in Ohmi because it prevents the adsorption of contaminants to the semiconductor wafer surface. The fact that the adsorption of contaminants is reduced in the viscous flow region would not be expected to change in the presence of a plasma.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/PATRICK S OTT/Examiner, Art Unit 1794                    

/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794